Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-17 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/187426 of record..
	WO as discussed above, teaches liposomal compositions containing adipocyte targeted liposome composition and a method of delivering a therapeutic agent to adipocytes. The therapeutic agent is conjugated to a fatty acid and liposomes. The therapeutic agent is capable of modulating lipid oxidation and/or thermogenic regulation, The composition treats diabetes.  The composition contains a novel inhibitor of mir-22 microRNA. The targeting agent is an Hexarelin polypeptide. The liposomes contain sphingomyelin, DOPC and cholesterol in 40:40:20 ratio. The targeting agent is attached to the liposomal surface through a disulfide linkage. The liposomes have a mean diameter of 50-200 nm (140 nm) with a polydispersity index, less than 0.01 (Abstract, 0006, 0008, 0011, 0019, 0065, 0067, 0080, 0103-0108, 0117-0123, 0141, Examples, Examples 15-16 in particular and claims), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/187426 cited above.
	WO as discussed above, teaches liposomal compositions containing adipocyte targeted liposome composition and a method of delivering a therapeutic agent to adipocytes. The therapeutic agent is conjugated to a fatty acid and liposomes. The therapeutic agent is capable of modulating lipid oxidation and/or thermogenic regulation, The composition treats diabetes.  The composition contains a novel inhibitor of mir-22 microRNA. The targeting agent is an Hexarelin polypeptide. The liposomes contain sphingomyelin, DOPC and cholesterol in 40:40:20 ratio. The targeting agent is attached to the liposomal surface through a disulfide linkage. The liposomes have a mean diameter of 50-200 nm (140 nm) with a polydispersity index, less than 0.01 (Abstract, 0006, 0008, 0011, 0019, 0065, 0067, 0080, 0103-0108, 0117-0123, 0141, Examples, Examples 15-16 in particular and claims), WO does not teach all of the claimed therapeutic agents and oligonucleotides  which are linked to Hexarelin linked via disulfide bond. However, it would have been obvious to one of ordinary skill in the art to select the art known therapeutic agents and oligonucleotides linked to Hexarelin via a disulfide in length with a reasonable expectation of success based on the teachings of WO.
	US 2016/0375113 is cited as interest (see entire patent).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612